DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 2-6 are objected to because of the following informalities:  
In claim 2, there is lack of antecedent basis in the claim for “both side portions” in line 4.
Claims 3-6 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0333192 to Takase et al [hereinafter Takase] in view of JP2018151348 to Sakamoto [see the attached translation].
Referring to claim 1, Takase discloses (second embodiment) (figures 2, 13, 14, 16, 17; paragraphs 61, 62, 66-72, 120-123, 127) an attachment structure (120) for a temperature sensor (40) that is attached to a flexible thin plate-shaped cable (30) and detects a temperature of a unit 
the flexible thin plate-shaped cable (30);
a chip-shaped temperature measuring element (40) that is incorporated on a conductor exposed portion (connecting portions) of the flexible thin plate-shaped cable (paragraphs 68, 70) and detects the temperature of the unit cell (paragraph 127); and
a leaf spring (160) that is placed around the conductor exposed portion of the flexible thin plate-shaped cable (30) and has a plurality of legs arranged around the temperature measuring element (40) (figure 17), and an elastic piece (190) configured to energize the plurality of legs toward the unit cell (paragraphs 123, 127);
wherein the temperature measuring element (40) is sheathed with a moisture-proof material (PM) between the plurality of legs of the metal leaf spring (paragraph 122).
Takase does not disclose the leaf spring being made of metal.
However, Sakamoto discloses an attachment structure for attaching a temperature sensor to a battery (figure 1; paragraphs 1, 27, 29, 30, 36), the structure comprising a metal housing (3) having an integral spring (8) that biases the temperature sensor toward the battery in order to conduct heat from the battery to the temperature sensor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the leaf spring of Takase of a metal material, as suggested by Sakamoto, in order to conduct heat to the temperature sensor; and since the particular type of material used to make the leaf spring claimed by Applicant is only considered to be the use of a “preferred” or “optimum” material out of a plurality of well-known materials that a person having ordinary skill in the art before the effective filing date of the 

Referring to claim 2, Takase in view of Sakamoto disclose a structure having all of the limitation of claim 2, as stated above with respect to claim 1, wherein Takase further discloses (figures 13, 17) that the leaf spring (160) includes a flat plate portion (160A) arranged parallel to the flexible thin plate-shaped cable (30), the plurality of legs are formed to be bent from at least both side portions of the flat plate portion (160A) toward the flexible thin plate-shaped cable (30), and the elastic piece (190) being formed to be bent in a curved shape from at least one of a front portion and a rear portion of the flat plate portion (160A) to an opposite side of the flexible thin plate-shaped cable (30).

Referring to claim 4, Takase in view of Sakamoto disclose a structure having all of the limitation of claim 4, as stated above with respect to claim 2, wherein Takase further discloses the plurality of legs being extended toward the front portion and the rear portion of the flat plate portion (160A) so that the plurality of legs surrounds the temperature measuring element (40) without any gap (figure 13).

Referring to claim 5, Takase in view of Sakamoto disclose a structure having all of the limitation of claim 5, as stated above with respect to claim 2, wherein Takase further discloses
the elastic piece (190) being formed to be bent in a curved shape from a side of the front portion of the flat plate portion (190A) to an opposite side of the flexible thin plate-shaped cable (30) (figures 13, 17). 

Referring to claim 7, Takase in view of Sakamoto disclose a structure having all of the limitation of claim 7, as stated above with respect to claim 1, wherein Takase further discloses that the plurality of legs is incorporated on the conductor exposed portion of the flexible thin plate-shaped cable (30) and on a copper foil exposed portion provided around the temperature measuring element (40) (figure 13; paragraph 67).

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takase in view Sakamoto.
Referring to claim 1, Takase discloses (third embodiment) (figure 24; paragraphs 61, 62, 66-72, 137-142, 148) an attachment structure (290) for a temperature sensor (40) that is attached to a flexible thin plate-shaped cable (30) and detects a temperature of a unit cell (12) of a battery pack (10) having a plurality of the unit cells connected with each other, the attachment structure comprising: 
the flexible thin plate-shaped cable (30);
a chip-shaped temperature measuring element (40) that is incorporated on a conductor exposed portion (connecting portions) of the flexible thin plate-shaped cable (paragraphs 68, 70) and detects the temperature of the unit cell (paragraph 127); and
a leaf spring (270) that is placed around the conductor exposed portion of the flexible thin plate-shaped cable (30) and has a plurality of legs (276) arranged around the temperature measuring element (40), and an elastic piece (290) configured to energize the plurality of legs toward the unit cell (paragraph 148);
wherein the temperature measuring element (40) is sheathed with a moisture-proof material (PM) between the plurality of legs of the metal leaf spring (paragraph 140).
Takase does not disclose the leaf spring being made of metal.
However, Sakamoto discloses an attachment structure for attaching a temperature sensor to a battery (figure 1; paragraphs 1, 27, 29, 30, 36), the structure comprising a metal housing (3) having an integral spring (8) that biases the temperature sensor toward the battery in order to conduct heat from the battery to the temperature sensor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the leaf spring of Takase of a metal material, as suggested by Sakamoto, in order to conduct heat to the temperature sensor; and since the particular type of material used to make the leaf spring claimed by Applicant is only considered to be the use of a “preferred” or “optimum” material out of a plurality of well-known materials that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of Applicant’s apparatus, i.e., suitability for the intended use of Applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Referring to claim 2, Takase in view of Sakamoto disclose a structure having all of the limitation of claim 2, as stated above with respect to claim 1, wherein Takase further discloses (figure 24) that the leaf spring (270) includes a flat plate portion arranged parallel to the flexible thin plate-shaped cable (30), the plurality of legs (276) are formed to be bent from at least both side portions of the flat plate portion toward the flexible thin plate-shaped cable (30), and the elastic piece (290) being formed to be bent in a curved shape from at least one of a front portion and a rear portion of the flat plate portion to an opposite side of the flexible thin plate-shaped cable (30).

Referring to claim 3, Takase in view of Sakamoto disclose a structure having all of the limitation of claim 3, as stated above with respect to claim 2, wherein Takase further discloses openings being each formed at a center of the flat plate portion (272) and at a center of the elastic piece (290)  so that the moisture-proof material (PM) is freely filled from the opening of the elastic piece through the opening of the flat plate portion to between the plurality of legs (276) arranged around the temperature measuring element (40) (figures 24, 26).

Referring to claim 5, Takase in view of Sakamoto disclose a structure having all of the limitation of claim 5, as stated above with respect to claim 2, wherein Takase further discloses
the elastic piece (290) being formed to be bent in a curved shape from a side of the front portion of the flat plate portion (272) to an opposite side of the flexible thin plate-shaped cable (30) (figure 24). 

Referring to claim 6, Takase in view of Sakamoto disclose a structure having all of the limitation of claim 6, as stated above with respect to claim 2, wherein Takase further discloses
the elastic piece (290) being formed to be bent in a curved shape from a side of the front portion and a side of the rear portion of the flat plate portion (272) to an opposite side of the flexible thin plate-shaped cable (30) so as to intersect (figure 25).

Referring to claim 7, Takase in view of Sakamoto disclose a structure having all of the limitation of claim 7, as stated above with respect to claim 1, wherein Takase further discloses that the plurality of legs (276) is incorporated on the conductor exposed portion of the flexible thin plate-shaped cable (30) and on a copper foil exposed portion provided around the temperature measuring element (40) (figure 24; paragraph 67).

Conclusion
The references made of record by the Examiner and not relied upon are considered pertinent to Applicant's disclosure for disclosing a temperature sensor for a battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/24/22